Title: From George Washington to William Heath, 24 March 1781
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters March 24th 1781
                  
                  I am favored with your two Letters of Yesterday.
                  As soon as the time of Major Cartwrights resignation is transmitted by you, so that the Discharge may be properly dated, it shall be granted.
                  I do not recollect Austin to have been employed by me—but he may be sent to this place; where he will be recognised, if he has been employed as a private Agent: and the pass given accordingly.  I am Dear Sir With great esteem & regard Your Most Obed. Servt
                  
                     Go: Washington
                  
               